                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

       Loretta Hagans Greene,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:18-cv-00512-MR
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 15, 2020, Order.

                                               January 15, 2020
